—In a negligence action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Richmond County (J. Leone, J.), dated July 1, 1997, which, upon a jury verdict in favor of the defendant and a determination denying the plaintiffs application, inter alia, to set aside the verdict, dismissed the complaint.
Ordered that the judgment is affirmed with costs.
We find no merit to the plaintiffs contention that the court improperly denied his motion to set aside the verdict. Viewing the evidence in the light most favorable to the defendant (see, Marrero v 720 DeGraw Funding Corp., 199 AD2d 248), the jury could have rationally concluded that the defendant provided an adequate nonnegligent explanation for this rear-end collision (see, Varsi v Stoll, 161 AD2d 590; Silberman v Surrey Cadillac Limousine Serv., 109 AD2d 833). Moreover, the jury verdict in favor of the defendant was not against the weight of the evidence and should not be disturbed (see, Torrillo v Command Bus Co., 206 AD2d 520; Varsi v Stoll, supra; see generally, Nicastro v Park, 113 AD2d 129).
The plaintiffs remaining contention does not warrant reversal of the judgment appealed from. Sullivan, J. P., Joy, Krausman and Florio, JJ., concur.